The Honorable Veo Easley State Representative P.O. Box 308 Sheridan, AR 72150
Dear Representative Easley:
  This is in response to your request for an opinion on the following question:
  Under what circumstances, if any, could a coroner or deputy coroner properly carry firearms?
It is my opinion that coroners and deputy coroners1 are authorized to carry firearms when acting in the course and scope of their official duties.
Law enforcement officers acting in the course and scope of their official duties are authorized by statute to carry weapons. See
A.C.A. § 5-73-120 (Cum. Supp. 1991). A law enforcement officer is defined at A.C.A. §§ 5-1-102(12) (1987) and 9-27-303(21) (1987) as "any public servant vested by law with a duty to maintain public order or to make arrests for offenses." See also
A.R.Cr.P. Rule 1.6(a) and McDaniel v. State, 309 Ark. 20,826 S.W.2d 286 (1992).
Arkansas Code Annotated § 14-15-301 (1987) provides that "[e]very coroner shall be a conservator of the peace and shall cause all offenders against the law, in his view, to enter into recognizance with security to keep the peace and to appear at the next term of the circuit court of the county." Section 14-15-302
states with regard to the duties of coroners that "[e]very coroner shall quell and suppress all riots, affrays, and assaults and batteries, and he shall apprehend and commit to jail all felons and traitors." These provisions indicate that coroners have statutory authority to maintain public order or to make arrests for offenses. Coroners, in my opinion, therefore fall within the statutory definition of law enforcement officers pursuant to §§ 5-1-102(12) and 9-27-303(21), and, accordingly, are authorized to carry weapons when acting in the course and scope of their official duties.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sherry L. Daves.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
1 See Op. Att'y Gen. 91-263 with regard to the appointment of deputy coroners.